EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the After Final Amendment filed July 19, 2022, in which claim 1-3 were amended and claim 63 canceled, as well as the Interview concluding August 17, 2022 (see enclosed Interview Summary).  The amendment of claim 1 to require the final active step of “administering colonoscopy to the subject who has been determined in step (d) as having an increased risk for colon cancer” was sufficient to overcome the remaining rejection under 35 USC 101.  Withdrawn claims 21-24 are now canceled for the reasons noted in the Interview Summary, while claims 1-4, 27-29, 36, 51-52, and 59-62 are allowed.  In accordance with 37 CFR 1.126, the allowed claims will be renumbered as claims 1-14 in the issued patent.
Claim 1 is allowable.  It is noted that the claim in its present form requires PCR amplification of SEQ ID NO: 3 to quantitatively determine the level of a bacterial species including SEQ ID NO: 3 in a stool sample, and that dependent withdrawn claims 2-4, 27-29, and 36 are directed to methods including additional steps, related in some cases to quantitative determination of additional bacteria. The species election requirement applied against Group I as it applied to alternative species now embraced by the claims dependent from claim 1, as set forth in the Office action mailed on February 5, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 2-4, 27-29, and 36 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. These claims have been examined and are allowed because they require all of the limitations of allowed claim 1.
In view of the above noted partial withdrawal of the restriction/species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Chuan Gao on August 17, 2022.







Amend the application as follows: 
a) Enter the After Final Amendment filed July 19, 2022.
b) Cancel claims 21-24.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634